Matter of Charles R. v Diana E. (2019 NY Slip Op 05493)





Matter of Charles R. v Diana E.


2019 NY Slip Op 05493


Decided on July 9, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 9, 2019

Sweeny, J.P., Manzanet-Daniels, Webber, Gesmer, Kern, JJ.


9836

[*1]In re Charles R., Petitioner-Appellant,
vDiana E., Respondent-Respondent.


Bruce A. Young, New York, for appellant.

Appeal from order, Family Court, New York County (Marva A. Burnett, Referee), entered on or about December 18, 2017, which granted respondent mother's application to modify a visitation order to provide that a specified individual or other person could drop off and pick up the subject child for visitation with petitioner father at a specified location, unanimously dismissed, without costs, as taken from a nonappealable order.
The order appealed from, which modified a temporary visitation order upon the mother's ex parte order to show cause, is not appealable as of right since it is not an order of disposition (see Family Court Act § 1112[a]; Matter of Rosa M. v Francisco P., 151 AD3d 451 [1st Dept 2017]), and did not decide a motion made on notice (CPLR 5701[a][2], 5704[a]; see Sholes v Meagher, 100 NY2d 333, 335 [2003]). We decline to grant leave to appeal.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 9, 2019
CLERK